In support of its cross motion, the defendant made a prima facie showing of entitlement to judgment as a matter of law by demonstrating that the accident in which the plaintiff’s assignor was injured was not an insured incident (see Central Gen. Hosp. v Chubb Group of Ins. Cos., 90 NY2d 195, 199 [1997]; see generally Alvarez v Prospect Hosp., 68 NY2d 320 [1986]). In opposition to the defendant’s prima facie showing, the plaintiff failed to raise a triable issue of fact. Contrary to the plaintiffs contention, the defense of lack of coverage is not precluded by *924the defendant’s failure to pay or deny the subject no-fault claim within the requisite 30-day period (see Hospital for Joint Diseases v Travelers Prop. Cas. Ins. Co., 9 NY3d 312, 318 [2007]; Central Gen. Hosp. v Chubb Group of Ins. Co., 90 NY2d at 199).
Accordingly, the Supreme Court should have denied the plaintiffs motion for summary judgment on the complaint, and granted the defendant’s cross motion for summary judgment dismissing the complaint.
The plaintiff’s remaining contentions are without merit. Rivera, J.R, Dillon, Miller and Roman, JJ., concur.